UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

JAMES HARRIS, )
)

Plaintiff, )

)

v. ) Civil Case No. 18-00396 (RCL)

)

FRIENDSHIP PUBLIC )
CHARTER SCHOOL, )
)

Defendant. )

)

)

MEMORANDUM OPINION

 

This action marks yet another chapter in a long line of attorneys’ fees cases over the
prevailing market rate in the District of Colunibia for litigation under the Individuals With
Disabilities Education Act (IDEA). Specifically, this Court is again asked to deterniine, based on
the evidence put forth, whether Mr. Harris is entitled to 100% or 75% recovery of the so-called
USAO La]j”ey Matrix. Ultiniately, for the reasons set forth belowJ this Couit ADOPTS the Report
and Reconiinendation of Magistrate Judge Harvey [ECF No. 15]. The Court Will GRANT IN
PART and DENY IN PAR'I` plaintiffs Motion for Sunnnary Jndgment [ECF No. 8]; GRANT
IN PART and BENY IN PART defendant’s Cross~Motion for Suimnary Judgnient [ECF No. 10];
and award plaintiff a total of $66,379.35 in fees and costs.

I. BACKGROUND

Little in the way of background is all that is required here. Prior litigation between the

parties under the IDEA took place both before an Adrninistrative Hearing Officer and briefly in

district court before Judge l\/Ioss. Cornplaint, ECF No. l. Defendant Friendship Public Charter

School (“Friendship”) filed an administrative due process complaint against plaintiff J ames Hairis,
seeking placement of plaintist child J.H. in a more restrictive special school setting. R&R 2,
ECF No. 15. The Hearing Officer denied Friendship"s request and Friendship sought review of
the Hearing Officer’s decision in district court. Frfendship PCS v. Harrfs, Case No. l6-cv-2228
(RDM). Tlie parties settled that dispute but “agree[d] that the attorney fees requested by [l\/lr.
Harris] for the underlying Due Process Hearing remain in dispute and [Mr. Harris] Will file a
Petition for Attorney fees should the parties be unable to reach an agreement on the amount of

attoniey fees.” Frr'endshr'p PCS v. Harrfs, Case No. lo-cv-ZZZS (RDM), ECF No. 15 at 2.

II. PROCEDURAL HKSTORY

When the parties failed to reach an agreement, l\/lr. Hairis filed the present action seeking
a finding that he was a prevailing party in the underlying IDEA due process proceedings,
397,226.40 in fees and costs incurred in connection with the administrative case, and an award of
reasonable fees-on»fees for the present fee litigation Complaint, ECF No. l at 4-5. This Couit
referred the matter to a magistrate judge for a report and recornmendation, Order, ECF No. 6, and
the case Was randomly assigned to Magistrate Judge Harvey. The parties then filed cross-motions
for summary judgment See Motion for Summary Judgment, ECF No. 8; Cross-Motion for
Sunimary Judgment, ECF No. lO.

Magistrate Judge Harvey held a hearing on the cross-motions and ultimately issued his
Report and Reconunendation on the matter. See R&R, ECF No. 15. Magistrate Judge Harvey
found that Mr. Han'is was a prevailing party in the underlying due process proceedings and
therefore entitled to an award of fees under the lDEA’s fee~shifting provision Id. at 7-i li He
found that the reasonable hourly rates for Mr. Harris’s attorneys are the equivalent of 75% of the

applicable USAO Matrix rates in effect at the time the work was performed, ial at 20, and ruled

on Friendship’s various challenges to entries on plaintiffs invoice. Id. at 21-28. Lastly, he
determined that Mr. Harris abandoned his claim to reimbursement of costs other than attorneys’
fees.l Id. at 29. In total, Magistrate Judge liarvey recommended an award of 366,379.35 in fees

The only objection to Magistrate Judge Harvey’s Report and Recommendation comes from
Mr. Harris and to the finding that Mr. I~iarris is entitled to an award of 75% of the applicable USAO

l\/.latrix rates. The remainder of the opinion resolves that objection

III. LEGAL STANDARD

Once a magistrate judge issues a report and recommendation, any party may file written
objections within fourteen days. LCvR 72.2(b). lmportantly, “[t]he objections shall specifically
designate the order or part thereof to which objection is made, and the basis for the objection.” ld.
If a timely objection is made, then this Court is required to “make a de novo determination of those
portions of the report or specified proposed finding or recommendations to which objection is
made.” 28 U.S.C. § 63 6(b)(l). ln other words, the Court’s analysis with respect to such issues is
“equivalent to a decision in the first instance on the merits” of the cross-motions for summary
judgment Roofhs v. Districl ofCofurrrbia, 802 F. Supp. 2d 56, 60. in contrast, 28 U.S.C. § 63 6,
which confers power and jurisdiction to magistrate judges, does not “require any review at all, by
either the district court or the court of appeals, of any issue that is not the subject of an objection.”

Thomas v. Arn, 474 U.S. 140, 149 (1985).

IV. ANALYSIS
The IDEA allows a court to award “reasonable attorneys’ fees . . . to a prevailing party who

is the parent of a child with a disability.” 20 U.S.C. § l4l5(i)(3)(B). To determine whether fees

 

1 In footnote 8 of the R&R, Magistrate Judge Harvey also seems to question Whether Mr. Harris abandoned his claim
to fees-on-fees, as he faiied to address it in his motion. Based on the language in the complaint, the Court will permit
Mr. I-Iarris to seek fees-on-fees upon timely submission ofa fee petition Complaint jj 36.

3

are reasonable, courts must consider “(1) the ‘numbers of hours reasonably expended in litigation’;
and (2) the ‘reasonable hourly rate’ for the services provided."’ Reea’ v. Di'slri'cl ofCoiurribia, 843
F.3d Sl'], 520 (D.C. 2016) (quoting Eley v. Dfstrfcl Of Cohlmbz`cr, 793 F.3d 97, 100 (D.C. Cir.
2015)). Mr. I-larris objects only to l\/lagistrate Judge Harvey’s determination of the hourly rate for
the legal work performed by his attorneys and asks for $88,505.80, as opposed to the $66,379.35
recommended The Court thus adopts in full Magistrate Judge Harvey’s determinations that Mr.
Harris is a prevailing party and his determinations as to the number of hours reasonably expended
Mr. I-larris makes two principal arguments that the rate assigned by Magistrate Judge Harvey is
too low: (1) that he has carried his evidentiary burden to show that he is entitled to a higher rate
because litigation under the IDEA is “complex federal litigation;” and (2) that Magistr'ate Judge
Harvey impemiissibly reduced the rate under the language in the statute. The Court addresses
both in tnrn.

A. M'r'. Hm'risfails to show the IDEA is "compfexfederaf litigation ”

Determining whether an attorney’s “houriy rate is reasonable turns on three sub-elements:
(1) ‘the attorney[’s] billing practices,’ (2) ‘the attorney[’S] skill, experience, and reputation’ and
(3) ‘the prevailing market rates in the relevant cornmunity.”’ Eley, 793 F.3d at 100 (alteratiorr in
Original) (quoting Cow`ngfon v. Dr`sfrr`cf OfCOi'umbr`a, 57 F.3d 1101 , 1107 (D.C. Cir. 1995)). Here,
Friendship makes no objection to l\/lr. llarris’s attorneys’ billing practices and does not contest
their skills, experience, or education The fight in this case, then, is over the prevailing market rate
for attorneys of their experience performing IDEA litigation

in Reed, the D.C. Circuit outlined the “two separate, but inter-related, approaches to
providing evidence of prevailing market rate.” 843 F.3d at 52l. For one, fee applicants may try

“to establish the prevailing market rate by providing evidence of the fees charged, and received,

by IDEA litigators.” Id. Altematively, prevailing parties can show that IDEA litigation is
“complex federal litigation” to which the rates enumerated in the so-called La]j"ey USAO matrix
presumably apply. Id.

Here, Mr. Harris puts this Court in a difficult position by “exclusively follow[ing] the
[latter] patlr” and attempting to demonstrate that lDEA cases categorically constitute “cornplex
federal litigation.” Pl.’s Objs. R&R l, ECF No. 16. l\/Ir. I-Iarris seeks recovery at hill Lq}_”fey rates
on the USAO l\/latrix.

The quj%j) l\/latrix was “originally compiled to reflect the prevailing market rate for
‘complex federal litigation.”’ Reed, 843 F.3d at 519 (citing Laj"ey v. Nw. Az'rlr'nes, Irrc. (Lcr]j”ey I),
572 F. Supp. 354, 372 (D.D.C. 1983), d]j"'d fri part rev ’d in part err Otlier growrds, Lq]jfey v. Nw.
Airlines, Inc. (Lq]?ey H), 746 F.?.d 4 (D.C. Cir. 1984), overruled iri part orr other growids, Save
Our Cunrberlcmd Mormfains, flra v. Hodel (SOCMO, 857 F.Zd 1516, 1517 (D.C. Cir. 1988) (en
banc)). It was created using the affidavits of twenty-five attorneys showing the hourly rates
charged in 1981-82 in complex federal employment litigation See Laf]%y I, 572 F. Supp. at 371.
Since that point, the United States Attorney’s Office (USAO) for the District of Columbia has
maintained a matrix to reflect rates charged for legal services, and Courts have presumed that
lawyers practicing in certain areas of litigation deemed “complex” deserve full rates on the matrix.
See Reed, 843 F.3d at 521, 526.

But as Chief Judge Howell recently pointed out, to continue to refer to the USAO’s matrix
as the Lajj%y matrix is a “misnomer.” Jones v. District ofColwnbi'a., lS-cv-1505 (BAH), 2019 WL
652349, at *8 (D.D.C. Feb. 15, 20l9). The USAO Matrix “from June l, 2015 and onward no
longer bears any methodological connection to Lajj%y the case or Lajj‘ey the fee matrix, or to the

illusive concept of ‘complex federal litigation.”’ Ia'. at *9. Tlie USAO now derives the rates on

its matrix from the ALl\/l Legal intelligence 2011 survey data for the D.C. Metropolitan area,
USAO Attorney’s Fee Matrix_201 5-201 8, ECF l\lo. 8-4, and the current USAO lvlatrix “is in fact
designed to be representative of the prevailing hourly rates for a broad range of legal work in this
area, not just for ‘complex federal litigation.”’ Jones, 2019 WL 652349, at l‘9.

i\/lr. Harris fails to acknowledge this change And unlike the plaintiff in Chief Judge
Howell’s case, Mr. Harris provides no evidence of fees charged and received by other lDEA
litigators in the area. lnstead, Mr. Harris provides two declarations from lawyers attesting to the
complexity of lDEA litigation Bound by Reed and this evidence in the record, the Court feels it
must follow l\/lr. Harris’s lead and limit its analysis to the question of whether he has demonstrated
that IDEA litigation qualifies as complex federal litigationl See Muskelly v. District of Colwnbia,
No. 18-cv-740 (JEB), 2019 WL 45l519, at *2 (D.D.C. Feb. 5, 2019) (“limit[ingj its analysis to the
question of whether lDEA litigation qualifies as complex federal litigation” because “neither party
argue[d] that the current l\/latrix_following its overhaul in 2015_rerlects rates beyond those for
complex federal litigation”).

To demonstrate an entitlement to full USAO Matrix rates under Mr. Harris’s chosen
method, a fee applicant must meet the “burden of demonstrating that lDEA cases are akin to the
types of cases traditionally understood to fall within the category of ‘complex federal litigation.”’
Reed, 843 F.3d at 525. fn pursuit of meeting that burden, Mr. Harris puts forth declarations from
two lawyers, Michael T. Kirkpatrick and Gary E. l\/lason. Pl.’s Mot. Sumrn. J. Ex. 8, ECF No. 8-
8 (“Kirkpatrick Decl."); Pl.’s l\/lot. Sumrn. J. Ex. 9, ECF No. 8-9 (“l\/lason Decl.”). In addition to
Magistrate Judge l-larvey, two other judges in this District recently found this same evidence

insufficient to prove complexity See K.P. v. District QfColwnbr`a, No. l§-cv-l365 (CRC), 2018

WL 618l737, *4-5 (D.D.C. Nov. 27, 2018) (Cooper, J.); Muskelly, 2019 WL 451519, at *2-4
(Boasber'g, J.). Tlie Court agrees2

First, Neither Mr. Kirkpatrick nor Mr. Mason have relevant experience litigating lDEA
cases at either the administrative or district court level. Mr. Kirkpatrick has worked on lDEA cases
before the Supreme Court, Kirkpatrick Decl. ll 7, while Mr. l\/lason gives no indication that lie has
litigated an IDEA case at all. Mason Decl. ll 9.

Furthermore, the bulk of the declarations by Mr. Kirkpatrick and Mr. Mason “largely
retread arguments that the Circuit has already considered and rejected.” K.P., 2018 WL 6181737,
at ’“5. Both attorneys discuss the challenges of mastering the non-legal subjects often involved in
IDEA litigation, Kirkpatrick Decl. ‘H 9; Mason Decl. 1[‘[[ 16-l7, and Mr. Mason points to the lack
of formal discovery in lDEA cases. Mason Decl. ll 19. But in Reed, the D.C. Circuit pointed out
that a number of specialized fields require “specialized non-legal knowledge” and that “the
absence of discovery may suggest that lDEA cases are not as complex as cases in which discovery
is extensive.” Reed, 843 F.3d at 525.

The arguments from the declarations not considered in Reed fare no better. Although both
Mr. Kirkpatrick and Mr. Mason point to the complexity of the IDEA statute, the associated

regulations, and their intersection with state statutes and regulations, Kirkpatrick Decl. ll 9; Mason

 

3 The Court recognizes that it has held on two prior occasions that a plaintiff has met her burden to demonstrate that
IDEA cases are sufficiently complex to warrant full rates, See Slraw v. District ofColwnbia, 210 F. Supp. 3d 46, 49-
51 (D.D.C. 2016); Jocrqzn'n v. District ofCo!zmzbia, 210 F. Supp. 3d 64, 69-70 (D.D.C. 20l6). The Plaintiff in each
of those cases submitted more evidence to the Court than Mr. l~larris. See Shmr, 210 F. Supp. 3d at 50; Jocrqzrin, 210
F. Supp. 3d at 69-70. But more importantly, both of those decisions were pre-Reed and relied largely on the evidence
describing the “specialized non-legal knowledge regarding special education” required in lDEA cases and the “limited
discovery and pretrial proceedings” as the bases for finding IDEA cases sufficiently complex Slmw, 210 F. Supp. 3d
at 49-50; Jonqw‘n, 210 F. Supp. 3d at 69-70. Such evidence was explicitly found insufficient in Reea'. 843 F.3d at
525. ln a third, post-Reed case-D.L. v. District ofCohrmbin-the plaintiffs contention that lDEA is complex federal
litigation went unchallenged by the District. 267 F. Supp. 3d 55, 68-69 (D.D.C. 2017). ln the present case, the Court
examines the evidence submitted--as it must-in light ofReed.

7

Decl. 'l[ 15, “[l]itigators in almost any field must navigate federal statutory and regulatory authority
and must often look to state and local authority as well.” K.P., 2018 WL 61817'37, f$.

Lastly, the Couit"s approach to complexity must be categorical»»»-“that is, it must determine
whether the paradigmatic lDEA case constitutes complex federal litigation.” Mrrskelly, 2019 WL
451519, at *3 (citing Reed, 843 F.3d at 521 , 526). Consequently, Mr. Harris’s attempt to highlight
four individual Freedom of lnforrnation Act and Endangcred Species Act cases to show the
IDEA’s relative complexity is also unavailing See l\/lemo. Supp. Pl.’s Mot. Attorneys’ Fees 8-
10, ECF No. 8-1.

The D.C. Circuit caselaw has indeed “set a high bar for the IDEA plaintiffs’ bar to clear to
prove IDEA litigation is sufficiently complex to merit full USAO rates."’ R&R 17, ECF No. 15;
see also Reea', 843 F.3d at 525 (noting that “[i]t will not be easy” for a plaintiff to meet its burden
to demonstrate lDEA cases are “complex federal litigation”). Going forward, plaintiffs should--
like the plaintiff in Chief Judge Howell’s case-take the other path outlined in Reea' and/or argue
that USAO Matrix no longer corresponds to "‘complex federal litigation.” But on this record, the
Court_bound by D.C. Circuit precederrt--agr‘ees with Magistrate Judge Harvey that Mr. llarris’s
“showing is insufficient to demonstrate that lDEA litigation in general is sufficiently complex to
justify the presumptive application of some version of Lajj%y Matrix rates.” R&R 18, ECF No.
15.

B. T.he Sfa!afe permits fhefee arifara' recommended by Magisfrafe Judge Harvey.

Despite failing to carry his burden to show that litigation under the IDEA is “complex
federal litigation,” Mr. Harris argues that the plain language of the IDEA prevents a court from
making any reductions in attorneys’ fees awards. Memo. Supp. Pl.’s Mot. Attorrreys’ Fees 8ml0,
ECF No. 8-l. He objects to Magistrate Judge l-larvey’s findings to the contrary. Pl.’s Objs. R&R

3-5, ECF No. 16.

Section l4l5(i)(3)(]3) of the IDEA provides that “the court, in its discretion, may award
reasonable attorneys’ fees as part of the costs to a prevailing party Who is the parent of a child with
a disability."’ 20 U.S.C. § 1415(i)(3)(B). Tliis is the language under which Magistrate Judge

Harvey makes his reconnnendation. See R&R 5, ECF No. 15.

But Mr. Harris argues that two other subparagraphs in the statute prohibit reduction in the
attorneys` fees award in this case. Sectiou 1415(i)(3)(F) states that under certain circumstances,
“the court shall reduce, accordingly, the amount of the attomeys’ fees awarded under this section."’
20 U.S.C. § 1415(i)(3)(F). But the statute also provides for an exception to Section l415(i)(3)(F),
stating that “[t]he provisions of subparagraph (F) shall not apply in any action or proceeding if the
court finds that the State or local educational agency unreasonably protracted the final resolution
of the action or proceeding or there was a violation of this section.” Id. § l415(i)(3)(G). Mr.
Harris argues that Section 1415(i)(3)(G) applies because of Friendship’s procedural violations of
IDEA. Because of this, l\/lr. Harris argues not that the mandatory reductions of Section
1415(i)(3)(F) do not apply but that the Court may not reduce attorneys at all. l\/lemo. Supp. Pl.’s

Mot. Attonieys’ Fees 10-11, ECF No. S-l.

Magistrate Judge Harvey properly rejected this interpretation lt is unsupported by caselaw
and has been rejected by other courts. See Flart v. District afColumbia, 168 F. Supp. 3d 253, 263
n. 8 (D.D.C. 2016) (finding the argument “curious”); Wi.`[liams v. Fulz‘on Cty. Sch. Dist., 717 F.
App’x 913, 917 (1lth Cir. 2017). As the Eleventh Circuit explained,

Subparagraph (B) permits a district court to award reasonable attorneys’ fees. lf a
party submits an unreasonably large bill for the award, a court has the power to
reduce it to a reasonable amount Subparagraph (F) provides that, in certain
circumstances, the district court must reduce the award to an amount lower than it
otherwise would. But if (G)’s exception also applies, the court is not required to
reduce the award. Subparagraph (G) has no bearing on the court’s determination of

which fees are or are not reasonable lt merely excuses the court from having to
reduce the award if a circumstance in (F) also applies

Willr`aais, 717 F. App"x at 917 (emphasis in original). Contrary to Mr. Harris’s contention, this

interpretation does not run afoul of the Suprerne Court’s canon against statutory surplusage

Neither Mr. Harris‘s evidentiary argument that he has carried his burden nor his textual
argument under the statute convince this Court that Magistrate Judge Havey has erred. Further,
the Court agrees with Magistrate Judge Harvey that a rate that is 75% of the applicable USAO
Matrix rate is reasonable This fee finds support in “an overwhelming number of cases,” Cox v.
District ofColambfa, 264 F. Supp. 3d 131, (D.D.C. 2017); see also R&R 18_19, ECF No. 15
(collecting cases), and Mr. Harris fails to present sufficient evidence to demonstrate otherwise
Mr. Harris’s objection to Magistrate Judge’s finding on the prevailing market rate will be

OVERRULED.

V. CONCLUSION

For the reasons set forth herein, this Court AD()PTS the Report and Recommendation of
Magistrate Judge Harvey [ECF No. 15]. The Court will GRANT IN PART and DEN'Y IN PART
plaintiffs Motion for Summary Judgment [ECF No. 8]; GRANT IN PART and DENY IN PART
defendant’s Cross-Motion for Sumrnary Judgrnent [ECF No. 10]; and award plaintiff a total of

$66,379.35 in fees and costs. A separate order will issue.

(Z£pc-,‘C.M

Royce C. Larnberth
United States District Judge
Date: ,L/’L'l H‘t

10

